                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:15-CR-00049-KDB-DCK-1
 USA                                       )
                                           )
    v.                                     )               ORDER
                                           )
 SHANNON MARIE WILLIAMS                    )
 GREENE
                                           )

         THIS MATTER is before the Court on Defendant Shannon Marie Williams

Greene’s pro se renewal motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 33). Having carefully reviewed

the Defendant’s motion and all other relevant portions of the record, the Court will

deny the motion without prejudice to a renewed motion properly supported by

evidence and after exhaustion of her administrative remedies.

         Defendant’s previous motion for compassionate release was denied for failure

to properly support it with evidence and failure to exhaust her administrative

remedies within the Bureau of Prisons as required under 18 U.S.C. § 3582(c)(1)(A).

According to the BOP website, FCI Alderson, currently has one confirmed active

inmate case at the facility, no deaths at FCI Alderson have resulted from COVID-19,

and the 13 inmates who previously tested positive have recovered. Given these

conditions, the Court finds no reason to disturb its prior ruling requiring Defendant

to exhaust her administrative remedies within the BOP before petitioning this Court

for relief. (Doc. Nos. 32). It appears that the Defendant currently has an appeal before

the Central Office dated February 15, 2021. Id. at 13. This Court has previously



       Case 5:15-cr-00049-KDB-DCK Document 34 Filed 02/24/21 Page 1 of 2
addressed the Defendant’s requests and the Defendant presents no new evidence that

would change the Court’s prior ruling.

      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se renewal

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First

Step Act of 2018, (Doc. No. 33), is DENIED without prejudice to a renewed motion

properly supported by evidence and after exhaustion of her administrative remedies.


      SO ORDERED.



                          Signed: February 23, 2021




     Case 5:15-cr-00049-KDB-DCK Document 34 Filed 02/24/21 Page 2 of 2
